Case: 12-40825      Document: 00512527936         Page: 1    Date Filed: 02/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 12-40825                              February 10, 2014
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HERIBERTO ZAMORA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:10-CR-254-2


Before REAVLEY, JONES, and PRADO, Circuit Judges
PER CURIAM: *
       Heriberto Zamora pleaded guilty to conspiracy to possess with intent to
distribute more than five kilograms of cocaine in violation of 21 U.S.C. §§ 846,
841(a)(1) and (b)(1)(A). He was sentenced within the Guidelines to 120 months
of imprisonment and a four-year term of supervised release.
       For the first time, Zamora argues that the district court failed to provide
him with an opportunity to allocute prior to imposing sentence as required


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-40825    Document: 00512527936     Page: 2   Date Filed: 02/10/2014


                                 No. 12-40825

under Federal Rule of Criminal Procedure 32(i)(4)(A)(ii). He acknowledges
that he was asked by the district court whether he had anything to say in
mitigation of his sentence, but he argues that it was too late because the
district court had already determined and pronounced the sentence. Because
Zamora did not object to the error at sentencing, our review is for plain error.
See United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009);
United States v. Reyna, 358 F.3d 344, 350-51 (5th Cir. 2004) (en banc)
(revocation case).
      The district court asked Zamora, “Do you have anything you’d like to say
or present to the Court about your case or in mitigation of your sentence?”
Although the question was not posed until after the district court had already
announced a sentence, the district court corrected itself, which it was allowed
to do, gave Zamora the opportunity to allocute, and then pronounced the same
sentence that it had announced before Zamora’s allocution and noted its
reasons for doing so. Thus, Zamora’s claim that he was denied the right to
allocute is without merit. See United States v. Delgado, 256 F.3d 264, 279 (5th
Cir. 2001).
      The judgment of the district court is AFFIRMED.




                                       2